          CaseCase
               1:16-cr-00212-LAK  Document
                    1:16-cr-00212-LAK      1551 Filed
                                       Document  1571 02/19/21
                                                         Filed 03/25/21 Page 1 of 1



                      MEJV10 EN:QORSED
Jabriel Lewis.                                                                                  USDC SDNY                        ,.,
                                                                                               ' DOCUMENT                        I
     Movant,                                                                                    E LFr·.-1'
                                                                                                             ·
                                                                                                                 ,
                                                                                                                      ' FILED

                                                                                           l    DAr, iirn,,::_!, ,   ~
V.                                         Case No.: 1:(S1 )16-CR-212-52(LAK)



United States of America,
                                                                                 Hfa~~
                                                             ~~t~~~
     Respondent,


                                                             de~ ~--b.J
                                                                  rJ ~ £IA,-._ I
                                                                             {~
MOTIONFORCOMPASSIONATERELEASE                                        ~

                                                                               Jt:fl)                  ,r I .                ,
BASED ON EXTRAORDINARY AND COMPELLING REASONS

PURSUANT TO 18 U.S.C. 3582(C)(1 )(A)

                                                                                SO
                                                                                         !R-n  4, -
                                                                                                   ·
                                                                                                J:"n

                                                                                     0R77CL /( ,. /    ~
The Movant. Jabriel Lewis, pro-se, respectfully moves this Honorable Court ~o grant                              ~
                                                                                           . KAP~-L-AN...::.
his imme~iate release from confinement, pursuant to the statute goverrlri~;::;;W~l;;S-;-A-:-:         ·- ~-L--~
                                                                                                              7
                                                                                                                     k17'.2-/
compassionate                                                                                                   /      / •

release, 18 U.S.C. 3582(c)(1 )(A). The Court is asked to review this motion on an
emergency

basis due to the imminent danger posed by the COVID-19 virus on Mr. Lewis's life.
For all

the following extraordinary and compelling reasons, the court should grant the
motion.



I. JURISDICTION



The Court has jurisdiction to grant compassionate release, pursuant to 18 U.S.C.
3682
